Citation Nr: 0429340	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  00-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic otitis 
externa or media, left ear.

3.  Entitlement to a compensable (increased) disability 
evaluation for the residuals of a perforated tympanic 
membrane, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
October 1987 as well as periods of active duty for training 
with the Army Reserve.

This matter arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied service 
connection for otitis externa of the left ear and an acquired 
psychiatric disorder, and which assigned a noncompensable 
disability evaluation for the residuals of a perforated 
tympanic membrane, left ear, after granting service 
connection for the same.

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in September 2000.  A transcript of 
the hearing is contained in the claims folder.

A review of the files shows that this appeal initially 
included the issue of entitlement to service connection for 
low back disability.  However, in a rating action dated in 
August 2001, the RO granted service connection for 
degenerative disc disease of the lumbar spine.  The issue of 
entitlement to service connection for low back disability is 
therefore no longer the subject of appellate consideration.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.


2.  A chronic acquired psychiatric disability did not 
manifest in service and psychosis was not exhibited within 
one year of service discharge; there is no competent evidence 
establishing a nexus between service and the veteran's 
current psychiatric disability.

3.  Chronic otitis externa and/or media of the left ear did 
not manifest in service; there is no competent evidence 
establishing a nexus between any ear infection the veteran 
suffered from in service and his current left ear otitis 
media.

4.  The veteran is in receipt of the maximum disability 
evaluation for a perforated tympanic membrane; secondary 
service connection has been established for tinnitus and 
hearing loss, which have been respectively evaluated as 10 
percent disabling and non-compensable.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred or 
aggravated in service, and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

2.  Neither chronic otitis externa nor otitis media, left 
ear, were incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The criteria for a compensable (increased) disability 
evaluation for the residuals of a perforated tympanic 
membrane, left ear, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87a, 
Diagnostic Code 6211 (1998); 4.87, Diagnostic Code 6211 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in August 2002, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection and an 
increased evaluation, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The October 1999 rating decision, a September 2000 statement 
of the case (SOC), a September 2001 supplemental statement of 
the case (SSOC), development letters dated in July 2002 and 
July 2003, and a March 2004 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection and an increased rating.  The 
March 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Medical records have been obtained from the Little Rock VA 
Medical Center (VAMC).  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  In fact, the veteran has reported on 
numerous occasions that he receives all his treatment for the 
claimed disabilities through the Little Rock VAMC.  VA 
examinations have also been conducted.  In this regard, the 
Board notes that VA examinations were scheduled in November 
2003 and February 2004 for the purpose of determining the 
etiology of the veteran's otitis externa or media of the left 
ear, but that he failed to report for these examinations.  
The March 2004 SSOC made reference to these missed 
appointments and the adverse effect it had on his appeal.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service medical records document the veteran's treatment for 
an ear infection, a perforated left tympanic membrane, and 
poly-substance abuse.  In April 1985, the veteran was seen 
for complaints of an ear infection.  There was yellowish-
green discharge from the left canal.  The entire tympanic 
membrane could not be seen.  There was no perforation seen at 
that time.  The assessment was left ear drainage, infection.  
When he was seen two days later, there was no longer any 
drainage.  The entire tympanic membrane still could not be 
visualized secondary to a piece of squamous debris.   The 
assessment was otitis media and externa.  A follow-up 
examination was conducted one week later.  At that time, the 
tympanic membrane of the left ear had a small perforation.  
There was also mild erythema of the tympanic membrane.  The 
impression was perforated left tympanic membrane secondary to 
otitis.  The remaining service medical records make several 
references/findings pertaining to the perforated tympanic 
membrane of the left ear.  However, there were no additional 
findings pertaining to otitis media or externa of the left 
ear.  

In December 1985, the veteran entered the Alcohol and Drug 
Abuse Prevention and Control Program at Fort Hood.  He gave a 
history of in service alcohol, cannabis, and cocaine use.  
Progress reports dated in March, June, July, and December 
1986 indicate that the veteran was making good progress.  The 
veteran was evaluated by the mental health center in January 
1987 due to complaints of marital difficulty.  His mental 
status was within normal limits.  

On Report of Medical History pending service discharge, the 
veteran indicated that he had had ear trouble and a problem 
with depression or excessive worry.  He was noted to have had 
a perforated tympanic membrane one year earlier.  However, on 
physical examination, the veteran's ears and drums were noted 
to be normal.  His psychiatric condition was also reported as 
normal.  

Medical records from the Little Rock VAMC have been reviewed 
and considered.  Dated between October 1996 and July 2003, 
those records document the veteran's treatment for multiple 
health problems including, but not limited to, poly-substance 
abuse, low back disability, and the residuals of a perforated 
left tympanic membrane.  Significantly, the veteran was seen 
in October 1996 for complaints of alcohol, cannabis, and 
cocaine dependence.  He indicated that he wanted treatment 
for the same.  The initial assessment was alcohol and cocaine 
dependency.  Subsequent treatment notes indicated that the 
veteran was also diagnosed as having a paranoid personality 
disorder, depression, bipolar disorder, and psychotic 
disorder, not otherwise specified.  Most of the records 
pertained to the veteran's substance abuse recovery.  None of 
the treatments records or evaluation reports contained any 
findings that related the veteran's depression, bipolar 
disorder, and/or psychotic disorder to his active military 
service.

With regard to the veteran's tympanic membrane and left ear, 
the veteran was seen in April 1998 for complaints of ear pain 
for several years.  He was noted to have an infection in his 
left ear, which was diagnosed as otitis media.  Subsequent 
treatment records related his decreased hearing to his 
perforated tympanic membrane.  In February 2000, the veteran 
underwent a left tympanoplasty.  The surgery was performed 
due to "severe retraction" of the tympanic membrane.  A May 
2000 treatment note indicated that the veteran continued to 
suffer from Eustachian tube dysfunction with a perforated 
tympanic membrane and severe atelectasis.  The treatment 
notes also document complaints of tinnitus following the 
tympanoplasty.

Also for consideration are the reports of VA examinations 
conducted in September 1999, October 2000, December 2000, and 
May 2001.  At his September 1999 VA ear examination, the 
veteran gave a history of having a left ear infection in 
service, which resulted in a perforated tympanic membrane.  
He said he had done well until 1995 when he started to 
experience drainage from the left ear.  He stated that he 
received treatment for his left ear problems through the 
VAMC.  He said he continued to periodically experience 
drainage from the ear.  An examination of the left ear did 
show some drainage of a slightly yellowish fluid that was 
even on the external part of the ear.  The veteran also had a 
central perforation of the left tympanic membrane.  The 
diagnosis was perforated left tympanic membrane.  No finding 
was made as to whether the veteran currently had an ear 
infection or as to whether the veteran's post-service ear 
infection was related to the otitis media he had in service.

Another VA ear examination was conducted in October 2000.  
The examination showed that the veteran had approximately a 
10 percent tympanic membrane perforation in the inferior 
posterior quadrant of this left tympanic membrane.  The canal 
of the left ear was dry.  There was no evidence of drainage.  
Left ear hearing loss as documented.  The impression was that 
the veteran had atelectatic ears with a tympanic membrane 
perforated in his left ear and associated conductive hearing 
loss.  The examiner indicated that this could be associated 
with a history of chronic infections that slowly destroy the 
fibrous layer of the tympanic membrane and make it more 
susceptible to retraction changes as a result of changes in 
that middle ear pressure.

The veteran's December 2000 VA examination was conducted for 
the purpose of evaluating his psychiatric condition.  He said 
he had become depressed since injuring his back earlier in 
the year.  He described his depression as being severe.  He 
denied any current psychiatric treatment.  He became very 
defensive when asked whether he used alcohol or drugs.  
Following a mental status evaluation, the impression was 
depressive disorder, not found.  The examiner indicated that 
the veteran presented some symptoms of a psychotic disorder 
but indicated that a diagnosis could not be made without 
additional testing.  No findings were made with regard to the 
veteran's active service.

A VA neurological examination was conducted in May 2001.  The 
veteran complained of left ear hearing loss and tinnitus.  He 
speculated that he suffered nerve damage to his ear as a 
result of his perforated tympanic membrane and the surgery he 
underwent to repair the tympanic membrane.  An examination of 
the veteran's left ear showed a scarred and perforated 
tympanic membrane.  The impression was chronic otitis media 
bilaterally, with perforated tympanic membranes.  Tinnitus 
and hearing loss were also diagnosed.  Both conditions were 
noted to be secondary to the veteran's perforated tympanic 
membranes.  The examiner indicated that the veteran's claims 
folder was not available for review.  

By a rating action dated in August 2001, service connection 
was granted for a perforated tympanic membrane, right ear; 
bilateral hearing loss; and tinnitus.  The RO held that the 
veteran's hearing loss and tinnitus were the result of his 
perforated tympanic membrane and/or tympanoplasty.  A 10 
percent disability rating was assigned for tinnitus.  Non-
compensable evaluations were assigned for perforated tympanic 
membrane, right ear and bilateral hearing loss.

A.  Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Psychiatric Disorder

The service medical records fail to establish that a chronic 
psychiatric disability was present during the veteran's 
active service.  While he received extensive treatment for 
drug and alcohol abuse, there was never any indication that 
the veteran suffered from any psychiatric problem other than 
drug and alcohol dependence, which are not disabilities with 
which the veteran may receive service connection for on a 
direct basis.  See 38 C.F.R. § 3.301(b)(c) (2004).  Indeed, 
when he was examined by the mental health center in January 
1987, his mental status was found to be within normal limits.  
There are no findings regarding psychiatric problems during 
the veteran's active service and his service discharge 
examination indicated that his psychiatric condition was 
normal.  The first post-service evidence of psychiatric 
treatment (as opposed to substance abuse recovery) is not 
until June 2001, which is nearly 15 years post-service 
discharge.  In other words, there is no evidence showing a 
chronic psychiatric disability in service or a psychosis 
within one-year of the veteran's service discharge.  

The veteran must therefore present medical evidence that 
establishes a nexus between his current psychiatric disorder 
(depression, bipolar disorder, and/or psychotic disorder, 
NOS) and his active service.  No such evidence has been 
provided.  There is simply no evidence that relates the 
veteran's current acquired psychiatric disability to his 
military service.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a psychiatric 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of psychiatric 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating psychiatric disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder and that, therefore, the provisions of § 5107(b) are 
not applicable.



Otitis Externa or Media

The post-service evidence indicates a diagnosis of otitis 
media of the left ear.  The veteran was diagnosed as having 
otitis media in April 1998, after he was found to have left 
ear drainage.  His September 1999 VA ear examination also 
indicated the presence of drainage from the left ear.  
Chronic otitis media was then diagnosed at the veteran's May 
2001 VA examination.  There is therefore little doubt as to 
the existence of a current disability of the left ear, which 
has been diagnosed as chronic otitis media.  

There is also evidence of the veteran receiving treatment for 
otitis media of the left ear during his active service.  The 
chronicity of the condition, however, has not been 
established.  Otitis media of the left ear was diagnosed in 
April 1985.  The infection was treated and cured within one 
month.  Subsequent service medical records dated from May 
1985 to October 1987 contained no findings regarding otitis 
media of the left ear.  The veteran's service separation 
examination in October 1987 indicated that the veteran's ears 
were normal.  Further, as discussed above, there is no 
evidence of post-service treatment for otitis media of the 
left ear until April 1998, which is over 10 years post-
service discharge.  In other words, there is no evidence 
continuity of symptomatology between veteran's in service 
problem with otitis media of the left ear and his post-
service development otitis media 13 years later.  Moreover, 
no credible medical evidence has been produced linking the 
veteran's current problem with otitis media of the left ear 
with his active service.    The claim for service connection 
for otitis externa or media, left ear, is denied.

The Board notes that an effort was made to obtain an opinion 
regarding a possible link between the veteran's in service 
and post service problems with otitis media.  The veteran, 
however, failed to report to his scheduled VA examinations.  
When the veteran does not appear for a scheduled examination 
in conjunction with an original claim for service connection, 
the claim will be rated on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2004).  The above evidence fails to support the 
veteran's claim for service connection.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for otitis externa or media, 
left ear, and that, therefore, the provisions of § 5107(b) 
are not applicable

B.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's claim for an increased evaluation for low back 
disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

Effective June 10, 1999, during the pendency of the veteran's 
appeal, VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss disability and diseases of the ear.  See 64 Fed. Reg. 
25,202-25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Under both versions of the regulations Diagnostic Code 6211 
provides a maximum zero percent rating for perforation of the 
tympanic membrane. 38 C.F.R. § 4.87a (1998); 38 C.F.R. § 4.87 
(2004).

In arriving at a determination as to whether the record 
supports an increased rating for the veteran's service-
connected left tympanic membrane perforation, the Board notes 
there cannot be an assignment of an increased schedular 
rating based on the perforation of the left tympanic membrane 
because a noncompensable rating is the highest rating 
available for that disability.  See Diagnostic Code 6211.  
The only basis for a compensable schedular rating would be 
based on hearing loss.  However, as noted above, the veteran 
is already in receipt of a separate, noncompensable 
disability evaluation for hearing loss.  The veteran was also 
assigned a separate, compensable (10 percent) disability 
evaluation for tinnitus, which was found to be a secondary 
manifestation of his left ear tympanoplasty.  The Board 
therefore finds that the current noncompensable rating under 
Diagnostic Code 6211 is appropriate.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
perforated tympanic membrane and there is no objective 
evidence that the disability of the veteran's tympanic 
membrane, in and of itself, has caused marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for chronic otitis externa 
or media, left ear, is denied.

Entitlement to a compensable (increased) disability 
evaluation for the residuals of a perforated tympanic 
membrane, left ear, is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



